UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6761


JOSEPH HUNEYCUTT,

                       Petitioner – Appellant,

          v.

RICKY LEWIS NEELEY, Superintendent,

                       Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  L. Patrick Auld,
District Judge. (1:12-cv-01052-LPA)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Huneycutt, Appellant Pro Se. Clarence Joe DelForege, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Joseph       Huneycutt     seeks          to    appeal         the    magistrate

judge’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.          The order is not appealable unless a circuit justice

or    judge     issues       a    certificate       of    appealability. *             28   U.S.C.

§ 2253(c)(1)(A) (2006).                A certificate of appealability will not

issue        absent     “a       substantial     showing         of      the    denial      of   a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this        standard    by       demonstrating       that      reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);        see    Miller-El    v.     Cockrell,         537    U.S.       322,   336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

                We have independently reviewed the record and conclude

that Huneycutt has not made the requisite showing.                                   Accordingly,

we deny a certificate of appealability, deny leave to proceed in


        *
             The   parties        consented     to       proceed      before     a    magistrate
judge.



                                                2
forma pauperis, and dismiss the appeal.                We grant Honeycutt’s

motion to amend.        We dispense with oral argument because the

facts   and   legal    contentions    are   adequately    presented     in   the

materials     before   this   court   and   argument    would   not    aid   the

decisional process.



                                                                      DISMISSED




                                       3